Citation Nr: 0813167	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  94-11 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
for herpes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active military service from June 1980 to 
August 1985.  Service documents reflect that he was born in 
1962.

The appellate issue was initially brought to the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
herpes, assigning a noncompensable (0 percent) disability 
rating.

The veteran presented testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge in March 2001; 
a transcript is of record.  In November 2001, the case was 
remanded for additional evidentiary development.  Development 
was undertaken and the case was returned to the Board for 
final appellate adjudication.

In a decision issued in August 2003, the Board denied 
entitlement to a compensable rating for the veteran's 
service-connected herpes.  The veteran filed an appeal with 
the United States Court for Veterans Appeals (Court).  On 
March 9, 2006, in a single judge decision, the Court vacated 
the Board decision of August 2003 and remanded the case for 
additional development.

It must be noted that before and since the November 2001 
action by the Board, other issues have been brought by the 
veteran to the Board.  However, at the time the issue herein 
concerned was perfected on appeal, none of those other claims 
was appropriately before the Board for appellate 
consideration.  In this regard, we note that additional 
issues were independently perfected on appeal, and additional 
action has been rendered by the Board on those other issues, 
most recently in a decision in May 2006 (issued by a Veterans 
Law Judge other than the undersigned herein).  
Notwithstanding actions which may have taken place at the RO 
since that time on any of those issues, one or more of them 
appear to remain in a remanded status.  

In the interim, the RO has taken action on several issues.  
In the aggregate, at present, service connection is now in 
effect for major depressive disorder with post-traumatic 
stress disorder (PTSD), rated as 70 percent disabling; 
prostatitis, rated as 20 percent disabling; and irritable 
bowel syndrome, rated as 10 percent disabling.  The veteran 
is in receipt of a total rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and has been found to have basic eligibility for educational 
assistance benefits under Chapter 35.  

In April 2007, the instant case was remanded for further 
development, as delineated therein.  Development was 
undertaken and the case was returned to the Board for final 
appellate adjudication accompanied by a consolidation into 
four boxes (26 folders) of the veteran's in-service and post-
service clinical records, as well as other extensive evidence 
submitted and/or annotated in writing by him.


FINDING OF FACT

Based on the aggregate evidence, and with resolution of 
reasonable doubt in his favor, the veteran is found to have 
periodic bouts of herpetic lesions on his penis and a history 
of facial lesions with minimal scarring; he has had  
manifestations of periodic flare-ups including one behind one 
ear in 2007 which appeared slightly pruritic; he receives 
relief from antibiotics; the lesions appear less and less 
frequently, every 4-6 months, and last for up to 2 weeks; 
they cause no facial disfigurement or functional limitations; 
he uses antibiotics but is not receiving systemic therapy for 
this service-connected condition; there has been no recent 
laboratory confirmation of active herpetic virus; and the 
aggregate skin involvement is less than 1% of both body and 
surface skin. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an initial disability rating of 10 percent, and no more, 
for herpes are met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.20, 4.27, 4.118, 
Diagnostic Codes 7800, 7806, 7813 (2002) (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As has been noted in an earlier Board decision, the Veterans 
Claims Assistance Act of 2000 (VCAA) substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103, 
etc. (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development. See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007)).

Judicial caselaw is inconsistent as to whether the new (VCAA) 
law is to be given retroactive effect.  The Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date." 66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  The VCAA notice 
requirements apply to all elements of a claim.  Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The Court of Appeals for the Federal Circuit has held that, 
if a claimant can demonstrate error in VCAA notice, such 
error should be presumed to be prejudicial.  VA then bears 
the burden of rebutting the presumption, by showing that the 
essential fairness of the adjudication has not been affected 
because, for example, actual knowledge by the claimant cured 
the notice defect, a reasonable person would have understood 
what was needed, or the benefits sought cannot be granted as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 861 (Fed. 
Cir. 2007); petition for cert. filed (U.S. March 21, 2008) 
(No. 07-1209).

The veteran filed his claim for increased compensation for 
his dermatological disorder in September 1999.  Throughout, 
extensive development was undertaken and correspondence sent 
to the veteran with regard the requirements to support his 
claims and related matters.  The case has been remanded for 
specific repeated further development.  The requirements have 
been stated on numerous occasions. 

The VARO sent him explanatory letters, and an SOC and SSOCs 
were issued and additional correspondence was sent to the 
veteran on many occasions, including a Dingess letter.  He 
timely filed a Substantive Appeal.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to substantiate the claim.  The Board therefore 
finds that the veteran had actual knowledge of the type of 
evidence needed to substantiate his claim.  See, e.g., Dalton 
v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant had demonstrated actual knowledge of the 
information and evidence necessary to establish his claim). 

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 43-44.  The notifications to the veteran in this 
case were entirely adequate to inform him, or any reasonable 
person for that matter, of what was required, and that he 
needed to provide evidence with regard to how his 
disabilities affect him in his everyday, daily life.  There 
is no prejudicial error shown in this regard.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of the current appeal.  Nor has he or his 
representative suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II. Applicable Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

In reviewing this matter, the Board notes at the outset that 
if a veteran has separate and distinct manifestations 
relating to the same injury, he or she may be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided. 38 C.F.R. 
§ 4.14.  The Rating Schedule may not be employed as a vehicle 
for compensating a claimant twice or more for the same 
symptomatology, since such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute impermissible pyramiding.  See also 
Brady v. Brown, 4 Vet. App. 203 (1993).

In evaluating disabilities, an unlisted disorder may be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  The veteran's skin 
disorder may be rated by analogy to closely related 
disabilities.  See 38 C.F.R. §§ 4.20, 4.27. The regulations 
for evaluation of skin disabilities were revised, effective 
on August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).

38 C.F.R. § 4.118, Diagnostic Code (DC) 7829 provides for the 
following ratings:  a 0 percent rating for superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent; a 10 percent rating for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or deep acne other than on the face and 
neck; and a maximum rating of 30 percent for deep acne (deep 
inflamed nodules and pus- filled cysts) affecting 40 percent 
or more of the face and neck.  DC 7829 also provides the 
option of rating the condition as disfigurement of the head, 
face, or neck (under DC 7800), or as scars (DCs 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability. 

Skin problems may be rated by comparison for instance to 
dermatophytosis pursuant to DC 7813.  The Rating Schedule 
provides that, unless otherwise provided, rate DCs 7806 
through 7819 as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.

Prior to August 30, 2002, under the "old" DC 7806, a zero 
percent rating was warranted with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating was assigned with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. A 30 percent rating required 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, DC 7806 (effective prior to 
Aug. 30, 2002).

Under the revised version of DC 7806, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(effective Aug. 30, 2002).

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, DC 7813 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis may be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806).

Under the former version of 38 C.F.R. § 4.118, DC 7800, a 
noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring. A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002, for rating 
the skin, DC 7800 (disfigurement of the head, face, or neck) 
provides an 80 percent evaluation with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation.  For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under section 4.118 are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo- 
or hyper-pigmented in an area exceeding six square inches 
(39-sq. cm.); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square in. (39 
sq. cm.); underlying soft tissue missing in an area exceeding 
six square in. (39 sq. cm.); skin indurated and inflexible in 
an area exceeding six square in. (39 sq. cm.).

Under DC 7813 (as in effect prior to Aug. 30, 2002), 
dermatophytosis is to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to Aug. 30, 2002) a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

38 C.F.R. § 4.118, DC 7803 (as in effect prior to Aug. 30, 
2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to Aug. 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, DC 7805 (as in effect prior to Aug. 30, 
2002) provided that scars were also rated on limitation of 
function of the part affected.

Under the new regulations, DC 7813 provides for evaluation 
under DC 7800 through DC 7805; or dermatitis under DC 7806; 
depending on the predominant disability.  67 Fed. Reg. 
49,590-99 (July 31, 2002) (codified at 38 C.F.R. § 4.118).

Under 38 C.F.R. § 4.118, DC 7801 (as in effect Aug. 30, 
2002), a 10 percent rating is warranted for:  Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect Aug. 30, 2002), other scars will 
be rated on limitation of function of affected part.

Under DC 7806 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

The Board is aware of the Court decision in Ardison v. Brown, 
6 Vet. App. 405, 408 (1994), a case which, like this one, 
concerned the evaluation of a service-connected disorder 
which fluctuated in its degree of disability, that is, a skin 
disorder which had "active and inactive stages" or was 
subject to remission and recurrence.  The Court also remanded 
that case for VA to schedule the veteran for an examination 
during an "active" stage or during an outbreak of the skin 
disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  However, this must be compared with Voerth v 
West, 13 Vet. App. 117, 122 (1999), where another examination 
was held not to be required when the disability in question 
did not impact earning potential, and wherein the Court held 
that the Board did not err in not requiring an additional 
examination during a period of inflammation.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). Similarly, it is well established that, while someone 
who is a layperson is not considered capable of opining on 
matters requiring medical knowledge, they are permitted to 
provide observations.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of the proffered evidence of 
record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

III.  Factual Background and Analysis

The veteran filed his original claim of entitlement to 
service connection for herpes in January 1997.

The service medical records (SMRs) show that, in October 
1981, the veteran was treated for facial acne with raised 
pustules, diagnosed as acne vulgaris.  In December 1982, he 
was treated for a one-week history of a cold sore of the 
lower lip, assessed as secondary herpes.  Later in December 
1982, he complained of a one-year history of a cold sore on 
the lower lip, diagnosed as herpes.  In June 1983, he was 
treated for acne vulgaris affecting the face.  In May 1985, 
he was treated for warts on the right foot.  

The July 1985 separation examination revealed no 
abnormalities of the skin or mouth.  The veteran reported 
that he had experienced a skin disease in service, manifested 
by warts on his right foot.

A VA examination of the skin was conducted in June 1997, at 
which time the veteran reported that, while on active duty in 
1981, he had a cold sore, manifested by a lesion on the 
mouth.  He stated that this would recur, lasting for about a 
month, going into remission, then recurring annually.  Upon 
clinical evaluation, he denied having any active lesion and 
the examination was entirely unremarkable.  A diagnosis of a 
history of recurrent herpes, currently asymptomatic, was 
made.

VA medical records dated from 1991 to 1999 reveal that, in 
February 1991, during a VA assessment for psychiatry 
purposes, the examiner indicated that the veteran had a rash, 
described as acne, on his chest, shoulders, and face. 

VA medical records dated in June 1992 document symptoms of 
foot fungus and a rash on the body resulting from sun 
exposure. 

A July 1997 record documents symptoms of nail fungus, 
athlete's foot, and jock itch. 

A VA medical record dated in May 1998 shows that a rash on 
the left forearm was present, which was diagnosed as contact 
dermatitis. 

A January 1998 record indicates that the veteran called in 
reference to complaints of genital herpes, but he was not 
seen at that time and no symptoms were described.

In January 1998, the RO granted entitlement to service 
connection for herpes, making reference to SMRs showing that 
the veteran was seen for an ulcer of the lower lip and ulcers 
occurring annually thereafter, felt to be secondary to 
herpes.  A noncompensable evaluation was assigned under 
Diagnostic Code 7800, effective from January 18, 1997.

At his videoconference hearing before the undersigned, the 
veteran testified that he experienced herpes flare-ups very 
often, affecting various parts of his body including his 
mouth, chest, genitals, and legs.  He indicated that over the 
years antibiotics had been prescribed, but that he had been 
told there was not much that could be done about it.

In accordance with the Board's November 2001 remand, the RO 
issued correspondence to the veteran in December 2001 asking 
him to identify all treatment sources and reports since June 
1997 for symptoms of herpes.  In December 2001, the veteran 
responded, stating that herpes was fully diagnosed and 
untreatable, and indicating that this had detracted from his 
health and appearance and had also adversely affected his 
social relationships and employment.  He reported that VA 
medical centers and Medicare doctors had denied him 
treatment.

In March 2002, the VARO again issued correspondence to the 
veteran, giving him an opportunity to provide information 
pertaining to treatment received for herpes symptoms.  In 
March 2002, the veteran responded again, stating that VA had 
refused to treat his herpes.

A VA examination of skin diseases was conducted in August 
2002.  The veteran complained of recurrent herpes stomatitis 
and herpes lesions on the mouth since 1991.  He reported 
that, since 1991, he had experienced recurrent flare-ups 
monthly with outbreaks occurring on the forehead, scalp, and 
around the mouth.  A diagnosis of recurrent stomatitis, by 
history, currently in remission, was made.  The examiner 
commented that, essentially, it is not possible to schedule 
an examination when the condition is active.

The RO also obtained records from the Social Security 
Administration, dated from 1991 to 2001, which fail to 
document any symptoms or treatment for herpes.  In September 
1992 the veteran was treated for groin dermatitis.  In April 
1993 he was seen for complaints of blisters on his throat.  A 
December 1999 record reflects that the veteran complained of 
a rash on his arms, which was diagnosed as an alteration of 
the skin.  A December 2002 VA medical records reflects that 
an examination of the head, eyes, ears, nose, and throat, and 
neck was negative for any lesions, nodes, or masses.  

Medical records since 2002 refer to some skin complaints but 
do not mention any clinical symptoms of herpes.  A 
pathological study in November 2005 from scrapings of his 
scalp lesions showed no signs of herpes virus, and the 
lesions were reportedly consistent with folliculitis.  He was 
prescribed antibiotics to be used when the lesions began to 
reappear.

On a comprehensive VA examination in August 2006, he was 
noted to have a history of genital herpes among numerous 
other disabilities, but there were no clinical findings of 
activity or other evidence of current presence.

On a subsequent VA examination in October 2007, pursuant to 
the Board's second remand, the veteran gave an in-service 
history of having had lesions in his oral cavity and lips 
which had been found by a dentist and diagnosed as herpes, 
for which he was given antibiotics.  He said the condition 
would come and go.  He had also had lesions on his penis, 
lateral shaft, recurrent, over a period of years, and coming 
less and less in the past year or two.  The last episode had 
been some 5-6 months before.  He described the lesions as 
staring with a burning sensation of the penis initially 
followed by slight blebs, which seemed to progress over a 
period of about 2 weeks.  He also said that he had had facial 
scars for years, but the examiner reported that any such 
superficial, vague scars did not cause any disfigurement and 
did not cause functional limitations of any kind.  He was not 
on any current treatment for skin problems.  In the past he 
had used antibiotics without untoward secondary problems.

On clinical evaluation, the examiner specifically reported 
that he had no signs of lesions on the face or penis at the 
time of the examination.  The only lesion then present was a 
slight irritation behind the right ear which was felt perhaps 
to be slightly pruritic.  He has a brief episode of flaring 
up of redness in the neck area which disappeared within an 
hour and was felt to be allergic in nature.  The behind-the-
ear lesion was said to involve less than 1% of both the total 
surface and of the exposed surface.  There was no evidence of 
vesicle involvement.  He reiterated that the lesions were 
appearing less and less now, the last episode having been 6 
months before.  The examiner specifically noted that the 
veteran's entire claims file was reviewed.  He said that the 
last outbreak had been 4-6 month before and had been on the 
penis, and resolved within a period of 10-14 days with 
antibiotic use.
 
In assessing the severity of the veteran's skin disorder, it 
is noted that he started out with oral herpetic involvement 
which abated with antibiotics, and from which he now has no 
observable clinical residuals, to include disfigurement or 
functional loss.  His current lesions are primarily on the 
penis, are diminishing in frequency, occur several times a 
year and last for up to two weeks, and are resolved with 
antibiotics.  He also exhibits some miscellaneous lesions on 
occasion, including one behind one ear on VA examination 
which was slightly pruritic.  There has been no recent 
pathological sign of active herpetic virus flare-up.  The 
Board finds that, while the evidence is not unequivocal in 
this regard, it can be said to raise a reasonable doubt as to 
the nature of his overall dermatological disability, which 
generally does not impact any exposed surfaces, is not 
particularly widespread, and does not cause more than mild 
functional or cosmetic disability, at most.  Accordingly, a 
maximum of a 10 percent rating can be justified based upon 
the aggregate dermatological impact.

In any event, and given the nature of the numerous optional 
schedular ratings available for skin disorders, they may be 
rated analogously and on the basis of aggregate 
symptomatology and pathology, regardless of diagnoses.  On 
review of the massive record, the Board would have to 
conclude that all reasonable efforts have been made to obtain 
as definitive an evidentiary showing as to his overall 
pertinent condition, as well as active symptoms, as possible.  
There is simply no point in further delay in this issue to 
try to obtain more evidence.  Moreover, the resolution by the 
Board herein reflects ample compensation for his disability 
under the most difficult active scenario in his case, which 
might be contemplated based on that entire fund of data. 

However, at no time during the appeal period have the 
veteran's dermatological problems been symptomatic to an 
extent that an evaluation in excess of 10 percent would have 
been warranted, regardless of the specific diagnostic code 
utilized to rate the disability at any particular time.  The 
10 percent rating awarded herein is based on the aggregate 
findings and reflects the periods of relatively greater 
activity (as opposed to longer periods when there is no such 
activity), and there is no need for staged ratings.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), as to an extra-schedular rating with regard to 
his herpetic disability.  However neither the evidence of 
record nor the veteran's contentions shows frequent 
hospitalization or marked interference with employment due to 
the service-connected condition.  There is no other evidence 
of record to show that either involves such disability that 
an extra-schedular rating would be warranted.  Therefore, the 
Board finds that further consideration or referral of this 
matter under the provisions of 38 C.F.R. § 3.321(b)(1) is not 
necessary or appropriate.  

The Board would note that this does not mean that there is no 
occupational impact from his overall service-connected 
disabilities, as opposed to this single problem.  To the 
contrary, the number and nature of his current TDIU rating 
begs a different conclusion.  However, the individual ratings 
are as contemplated under schedular standards, and addressed 
by the individual ratings assigned, as well as the TDIU, not 
any of which might be supplementally and individually 
addressed as relates to this single disability on an 
extraschedular basis under section 3.321.  

In view of the foregoing, in resolving reasonable doubt in 
the veteran's favor, and without finding error in the 
previous action taken by the RO, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that an initial rating of 10 
percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 4.3.


ORDER

An initial rating of 10 percent for herpes is granted, 
subject to the regulatory criteria relating to the payment of 
monetary awards.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


